Citation Nr: 1311551	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-42 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUE

Entitlement to an effective date prior to February 19, 2008, for the assignment of a 100 percent evaluation for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 1988 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted an increased evaluation of 100 percent for PTSD effective on February 19, 2008. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  The Veteran submitted a claim for service connection for PTSD on September 26, 2005.

2.  In a January 2008 rating decision, the RO granted entitlement to service connection for PTSD and assigned a 30 percent evaluation effective from September 26, 2005.  The Veteran did not appeal that decision. 

3.  Evidence related to the severity of the Veteran's PTSD, that was not previously of record or cumulative or redundant of evidence previously of record, was added to the record within one year of the RO's notification to the Veteran of the January 2008 rating decision. 

4.  The evidence does not establish that the Veteran's PTSD caused total occupational and social impairment prior to February 19, 2008.



CONCLUSIONS OF LAW

1.  New and material evidence regarding the severity of the Veteran's PTSD was submitted while the January 2008 rating decision was pending. 38 U.S.C.A. § 7105;
38 C.F.R. §3.156 (2012).

2. The criteria for an earlier effective date prior to February 19, 2008, for the assignment of a 100 percent for PTSD have not been met. 38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400, 4.1-4.14, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Nevertheless, the Board notes that such notice is unnecessary in this case. The Veteran is challenging the effective date for the grant of an increased evaluation in a September 2008 rating decision.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105 (d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue. See VAOPGCPREC 8-03 (December 22, 2003); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03 and in Dingess, further notice from VA to the Veteran is not required with regard to his claim for an earlier effective date for the assignment of a 100 percent disability evaluation for PTSD.

Moreover, despite being under no obligation to provide further notice, the RO did send the Veteran a letter in December 2009 with regard to his claim for an earlier effective date for the assignment of a 100 percent evaluation for PTSD.  The RO also properly issued a statement of the case in August 2010 addressing the effective date issue and provided the Veteran the applicable law. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any outstanding records that are pertinent to his claim. 

The Veteran was provided with a VA examination in March 2008 in connection with the claim for an increased evaluation.  While VA did not provide the Veteran with an examination in connection with his current claim for an earlier effective date, the Board finds that an examination was not necessary, as the evidence is sufficient to decide the claim. See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); see also 38 C.F.R. § 3.159(c)(4)(A)-(C) (2012).  Specifically, the evidence necessary to determine whether an earlier effective date is warranted is often already in the claims file.  That is the situation with this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of the claim for increase and did, in fact, participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
Law and Analysis

The Veteran essentially contends that he is entitled to an earlier effective date for the assignment of a 100 percent evaluation for PTSD.  Specifically, he has alleged that the effective date for the assignment of the 100 percent evaluation should be September 26, 2005, which is the date when he was initially granted service connection for PTSD. 

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date.  Otherwise, it will be the date of receipt of claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992). 

In VAOPGCPREC 12-98 (Sept. 23, 1998), VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time. 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5   (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an effective date prior to February 19, 2008, for the assignment of a 100 percent evaluation for PTSD.  The Veteran first presented his claim for service connection for PTSD on September 26, 2005.  A rating decision dated in January 2008 granted that claim for service connection for PTSD and assigned a 30 percent disability evaluation effective from September 26, 2005.  The Veteran was notified of that decision and of his appellate rights, but he did not submit a notice of disagreement with the disability rating or the effective date. 

The Board notes that the Veteran did submit statements within one year of the January 2008 rating decision.  For example, on February 19, 2008, VA received a statement from the Veteran requesting "an increase in the evaluation of my service-connected PTSD condition."  However, he never referenced the January 2008 rating decision in his statements submitted during the following year, nor did he indicate or suggest that he disagreed with the prior rating decision.  The Board notes that special wording is not required; however, the February 2008 statement did not use terms that can be reasonably construed as disagreement with the previous denial in the January 2008 rating decision. See 38 C.F.R. § 20.201.  Rather, the Board finds this statement to be a new claim for an increased evaluation.  VA regulations provide that submitting a claim within the appeal period of a rating decision, even when that claim is accompanied by relevant evidence, does not constitute a notice of disagreement with such a decision and does not extend the time limit for initiating or perfecting an appeal of that decision. 38 C.F.R. §§ 20.201, 20.304.

Further supporting this conclusion is the fact that VA wrote to the Veteran in March 2008 (in response to the February 2008 request for an increased evaluation for the PTSD) and asked him to submit additional evidence to support his claim for an increased evaluation for his service-connected PTSD.  Thus, the Veteran was put on notice that the RO construed the statement as a new claim.   

Following the March 2008 letter, the Veteran submitted additional material in support of the pending claim for an increased rating for PTSD.  In July 2008, the Veteran, in pertinent part, acknowledged that he "currently [had] a claim pending for an increase in the evaluation of my service-connected PTSD."  This is yet additional evidence that the Veteran did not intend to appeal the January 2008 rating decision, as he did not express disagreement with the January 2008 rating decision and did not correct the RO's interpretation of the February 2008 statement as a claim for an increased evaluation.  In fact, by stating that he currently had an increased evaluation claim pending, the Veteran indicated that he also viewed the February 2008 submission as a new claim.

Notwithstanding, the Board notes that the Veteran did submit evidence within one year of the January 2008 rating decision that pertained to his PTSD, including VA medical records.  Section 3.156(b) provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The fact that evidence supports a new claim for an increased rating does not relieve VA of this obligation; evidence supporting a new claim may also constitute new and material evidence relating to a pending claim. Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  The significance of this point is that the date of claim of the pending claim is older than the date of claim of the new claim and could give rise to an earlier effective date of an award of increased compensation.

The additional evidence received within one year of the January 2008 rating decision is clearly pertinent to PTSD.  In this regard, the records dated as of February 2008 document the Veteran's paranoia and phobia regarding blood and its impact on his occupation.  The records also indicate that he was on probation for a charge of assault and domestic violence.  This evidence was created after the January 2008 decision, and therefore, is considered to be new.  It also material because the evidence relates to the severity of the Veteran's PTSD and the implicit denial of a rating higher than 30 percent for PTSD in the January 2008 rating decision.  Accordingly, this evidence must be considered as part of that pending claim filed in September 2005.  

While the date of claim has been established, the Board must next determine under 38 C.F.R. § 3.400(o)(2) the earliest date as of which it is factually ascertainable that a 100 percent disability evaluation was warranted.  As previously discussed, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date.  Otherwise, it will be the date of receipt of claim. 38 C.F.R. § 3.400(o)(2).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

Under Diagnostic Code 9411, a 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Id.   

In applying the above criteria, the Board also notes that in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to service-connected condition.

In this case, the evidence does not establish that the Veteran had total social and occupational impairment at any point prior to February 19, 2008.  In this regard, VA medical records dated from March 2005 to June 2005 indicate that he did have some degree of occupational and social impairment, as he had interpersonal problems leading to the inability to maintain steady employment and was separated from his wife.  However, he had no history of suicidal acts or self-harm and no history of violence or assaults.  It was noted that he had calm behavior, normal speech, a linear and goal-directed thought process, fair to good insight, and good judgment.  There was also no homicidal or suicidal ideation or any hallucinations.  He had good eye contact and was cooperative.  

In September 2005, November 2005, and April 2006, it was noted that the Veteran was responding well to medication.  He continued to have flashbacks and nightmares, but they did not bother him as much.  He was also able to walk away from situations that made him angry and calm down.  The Veteran reported that he was having problems with sleep and his memory and that he was not working; however, he also indicated that he was planning to go back to school, which does not suggest total impairment.  Moreover, his thought process was goal-oriented and linear, and he had no suicidal or homicidal ideation, hallucinations, or paranoia.  His insight and judgment were fair.  In addition, it was noted in November 2005 that the Veteran had a good relationship with his mother whom he visited on weekends and that he lived with his father and sister with whom he was very close.  Such relationships do not suggest total social impairment.  

There is also a medical record dated in July 2007 showing treatment for the Veteran's service-connected PTSD, but this treatment record does not document symptoms such as or similar to those described under the 100 percent evaluation.  For example, he indicated that it was very relieving to talk to other veterans and articulated a desire to participate in group therapy.  He was mildly depressed, but was talkative, cooperative, and informative, and he appeared motivated to be present.  The Veteran described his sleep impairments and experiences of flashbacks and daytime intrusive thoughts. He also indicated that his depression, anxiety, flashbacks and daytime intrusive thoughts function not only diminish the quality of his concentration and short-term memory, but also increase his irritability.  He reported that, although he received praise for being able to remember and follow through on his duties, he was able to do so only because of discrete not- taking immediately following interactions with supervisors and co-workers.  Thus, the Veteran was able to interact with others and was employed at that time.

The Veteran did report in July 2007 that his PTSD had caused intra and interpersonal turmoil, marital and familial strife, social discomfort, occupational difficulties, the avoidance of most people whenever possible, hypervigillance when attempting to function in public places, continued exaggerated startle reaction in response to unexpected noise and/or movement, a limited view of the future, and emotional distance/detachment in relationships. However, he denied suicidal and homicidal ideation, although he did frequently experience aggressive thoughts. Nevertheless, the examiner described the Veteran's symptoms as only moderate and assigned a Global Assessment of Functioning (GAF) score of 43.

In a July 2007 VA examination report, the examiner found that the Veteran had no impairment of thought process or communication.  His speech was rational and coherent, and there was no disturbance in his formal thought processes.  The Veteran had no delusions, hallucinations, or evidence of psychosis.  He maintained good eye contact and interacted appropriately.  His speech was spontaneous, and he exhibited no suicidal or homicidal thoughts, ideation, plan or intent.  The Veteran's ability to maintain minimal personal hygiene and other basic activities of daily living was unimpaired, and he was oriented in all spheres.  There was no clinically observed memory loss or impairment, and the Veteran did not exhibit obsessive or ritualistic behavior which interfered with routine activities. The Veteran did report obsessive concerns about safety.  He did not display any compulsive behavior during the examination, and he spoke in a normal rate with normal volume.  He did not experience full blown panic attacks, but reported extremely heightened anxiety in response to stimuli that reminded him of his trauma.  He reported that certain smells or sights triggered an anxious response that led to avoidance or escape. He was mildly depressed and had a problem managing angry impulses, as evidenced by his arrest for domestic violence.  He had difficulty initiating and maintaining sleep and was somewhat fearful of falling asleep because of his persistent nightmares. The examiner concluded that the Veteran's PTSD symptoms would result in reduced reliability and productivity on the job; however, in other settings, his symptoms present much less of a problem.

The above-described symptoms do not show gross impairment in thought processes or communication.  In fact, the description of the Veteran's symptoms in the VA treatment records and examination report refute such a finding.  The Veteran also denied having delusions and hallucinations.  While the Veteran did have difficulty managing angry impulses, there was no evidence of grossly inappropriate behavior or evidence that the Veteran was in persistent danger of hurting others.  He has been consistently described as being oriented, which is also evidence weighing against a finding of disorientation to time and place.  His ability to maintain minimal personal hygiene and other basic activities of daily living was unimpaired, which is further evidence against a finding of an intermittent inability to perform activities of daily living, such as personal hygiene.  In addition, there is no evidence of memory loss for names of close relatives, own occupation, and own name.

The Board is aware that the symptoms listed under the 100 percent evaluation are examples of the types and degree of symptoms that would warrant such evaluation and that the Veteran need not have these particular symptoms in order to warrant a 100 percent evaluation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). However, the criteria described under the 100 percent evaluation indicate a more serious disability than the Veteran had prior to February 19, 2008.  In reading through the medical records, one would not conclude that the Veteran's symptoms approximated the severity of those described under the 100 percent evaluation for the reasons described above.

The Board does observe that the Veteran was evaluated as having a Global Assessment of Functioning (GAF) scores from 43 to 45 prior to February 19, 2008.  A GAF score ranging from 41 to 50 is indicative of serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning. See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, of the American Psychiatric Association in the rating schedule).  However, as previously discussed, the findings contained in the corresponding medical reports do not reflect the symptomatology that is generally associated with such scores.   

While the Board has considered the degree of functioning as evidenced by this reported scale score, it is but one factor for consideration in assigning a rating in this case.  As outlined above, when all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the Board concludes that the Veteran has not been shown to have total occupational and social impairment prior to February 19, 2008.  In fact, the July 2007 treatment record indicated that his PTSD was only moderate, and the July 2007 VA examiner stated that he had "symptoms [that]would result in reduced reliability and productivity on the job; however, in other settings his symptoms present much less of a problem."  

For the reasons described above, the Board finds that the preponderance of the evidence is against entitlement to an effective date prior to February 19, 2008, for the assignment of a 100 percent evaluation for PTSD.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to an effective date prior to February 19, 2008, for the assignment of a 100 percent evaluation for PTSD is denied.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


